Case 2:19-cv-02188-DSF-MRW Document 22 Filed 04/15/19 Page 1 of 1 Page ID #:292

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV 19-02188-DSF (MRWx)                                Date   April 15, 2019
 Title        Securities and Exchange Commission v. Direct Lending Investments LLC.




 Present: The Honorable           DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                  Renee Fisher                                     Cindy Nirenberg
                   Deputy Clerk                                    Court Reporter
           Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
            Christopher Anthony Nowlin                          Kathy Bazoian Phelps
                   Amy J Longo                                 Christopher D. Sullivan
                                                             Bradley D. Sharp – Receiver

                                                            David Azar – Interested Party
                                                           Henry Kelston – Interested Party
 Proceedings:            STATUS CONFERENCE (Held and Completed)


      The matter is called and counsel state their appearances. The Court and counsel
discuss the status of the case as set forth on the record. The parties will file quarterly
reports.

         The Court hears from the interested parties.




                                                                                      ____ : 09
Page 1 of 1                              CIVIL MINUTES - GENERAL
                                                                          Initials of Deputy Clerk: rf
